Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
3.	The amendments filed on 08/09/2022 have been entered. Claims 1 and 3-10 remain pending in the application.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being obvious over Fong and in view of Goldenberg.

	Regarding claim 1, Fong discloses a first automatically moving floor processing device and a second automatically moving floor processing device (Fig. 1; system includes a first and second robot), detecting with the first floor processing device environmental features in an environment of the first floor processing device, the first floor processing device and the second floor processing device communicating with each other by data communication means (Paragraph 0094, Fig. 2; robot navigates around the home and uses sensor to detect conditions within the home; robots can be in communication with each other), generating a first area map wherein the first floor processing device or a shared computing device allocated to both the first floor processing device and the second floor processing device, the first area map being based on the detected environmental features (Fig. 1 and Paragraph 0098; first robot provides a first updated persistent map), detecting with the first floor processing device the second floor processing device (Paragraph 0110; robots know where each other are), storing a position of the second floor processing device within the generated first area map of the first floor processing device (Paragraphs 0071, 0110, 0143, 0159, 0167, Fig. 2; robots can localize themselves in a space and know where each other are; remote computing system can store mobile robot identification data *examiner notes that identification data could be data regarding the position of the mobile robots; maps can be made by the first or second robots), transmitting, by the first floor processing device, the first area map created during the step of generating to the second floor processing device (Fig. 2 and paragraph 0098; persistent maps generated from each robot can be shared with the other robot), receiving with the second floor processing device the first area map and information about a current position of the second floor processing device within the first area map already during a first floor processing activity performed by the first floor processing device (Paragraphs 0094, 0108, and 0110, Fig. 2; robots know where each other are, robots detect surrounding environment while moving; robots can receive area maps from each other), as soon as one robot finishes its mission independently based on the first area map and the received information about the current position of the second floor processing device in the first area map, the other robot can perform its mission (Paragraphs 0071, 0110, 0143, 0159, 0167, Fig. 2; robots can localize themselves in a space and know where each other are; remote computing system can store mobile robot identification data *examiner notes that identification data could be data regarding the position of the mobile robots; maps can be made by the first or second robots and can be transmitted to one another), and the second floor processing device does not generate an area map, and receives information required for navigation during second floor processing activity based on information received from only the first area map already generated by the first floor processing device (Figs. 18A and 18B; first robot can generate map and send to the second robot; the second robot can use the first map to navigate and update features on map), but fails to explicitly disclose controlling a second floor processing activity as soon as the first floor processing device has detected the second floor processing device.
	However, Goldenberg discloses one robot sensing another robot and performing a collision avoidance maneuver (Paragraphs 0155-0160). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Fong to include a second floor processing activity occurring as soon as the first floor processing device detects the second floor processing device. The motivation to do so would be to ensure that both cleaners are working together and do not have any conflicts. For instance, one cleaner could finish cleaning and go back to the charging station where a second cleaner is. Once both devices come into detection range, the waiting device can start up and begin its cleaning operation, which may be supplemental to the first cleaning device operation as seen with Fong (see Paragraph 0085 for one robot having vacuum capabilities and one robot having mopping capabilities).

	Regarding claim 3, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the first area map and the position of the second floor processing device noted therein are continuously updated during a movement of the first floor processing device (Paragraphs 0094, 0098, and 0110; robot navigates around space and generates a first persistent update map, robots know where each other are).

	Regarding claim 4, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the first floor processing device detecting floor parameters of partial environmental areas of the environment, in particular a floor type, a contamination type or a contamination level, or detects an operating state of partial environmental area processed or not processed by the first floor processing device, or a movement route of the first floor processing device through one or several partial environmental areas (Paragraphs 0082, 0084, and 0111; robots can detect stains, floor type and restricted areas are on the map), and stores them in the first area map, or transmits them to the shared computing device (Paragraphs 0082 and 0084; floor type and ‘keep-out’ zones are stored in map).

	Regarding claim 5, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses the second floor processing activity is performed at a location on a movement route of the first floor processing device (Paragraph 0110; robots can follow each other and perform their respective cleaning missions in a first room).

	Regarding claim 6, Fong discloses all the limitations of claim 5. Fong further discloses the second floor processing activity of the second floor processing device is only performed in a specific partial environmental area when a first floor processing activity was performed in this partial environmental area beforehand by the first floor processing device, or is only performed if the second floor processing device is suitable for processing the floor of this partial environmental area. (Paragraphs 0110 and 0111; first robot can perform a vacuum operation in the kitchen and second robot can perform a mopping operation in the kitchen, *examiner notes that a kitchen is a partial environmental area of a house).

	Regarding claim 7, Fong in view of Goldenberg discloses all the limitations of claim 1. Fong further discloses after completion of the first floor processing activity, the first floor processing device transmits a status message about a completed floor processing activity to the second floor processing device or shared computing device, when the first floor processing device does not detect the second floor processing device while performing the first floor processing activity (Paragraph 0207; once the first cleaner finishes its operation and returns to the docking station, it can signal to the second robot that it is done and the second robot can perform its cleaning task, *examiner notes that since the second cleaner does not perform until the first cleaner is charging at the docking station, the two cleaners do not detect each other since they are not performing cleaning concurrently).

	Regarding claim 8, Fong discloses all the limitations of claim 7. Fong further discloses the second floor processing device receives the status message and thereupon starts a second floor processing activity (Paragraph 0207; once the first cleaner finishes its operation and returns to the docking station, it can signal to the second robot that it is done and the second robot can perform its cleaning task).

	Regarding claim 9, Fong discloses all the limitations of claim 7. Fong further discloses the second floor processing device detecting environmental features in the environment itself (Paragraph 0098; second robot detects features in the environment), generating a second area map based on the detected environmental features (Paragraph 0098; second robot provides a second updated persistent map), and performing the second floor processing activity based on the second area map (Paragraphs 0098-0100; new merged map based off of first and second updated persistent maps is used as the new official map, robots use updated map for navigation).

	Regarding claim 10, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Response to Arguments
6.	Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 

	Applicant is arguing that the references of Fong and Goldenberg fail to disclose the newly amended features. Specifically, Applicant is arguing that the references of Fong and Goldenberg in combination do not disclose a second floor processing device performing functions without generating an area map itself. However, Figs. 18A and 18B of Fong clearly disclose that the second robot can use the first robot’s area map without the need to generate its own map. Furthermore, the second robot updates that features it observes on the map, and could localize itself as seen in the rationale for claim 1. Additionally, since both robots have the potential to localize themselves based on a received map, their positions can be stored on this map as identification data (see rationale in claim 1).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664